Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTON
Status of Claims
Claims 1-20 are currently pending.  Claim 1 stands amended, claim 21 is newly added.
Priority
Instant application 16721894, filed 12/19/2019 claims benefit as follows:

    PNG
    media_image1.png
    50
    266
    media_image1.png
    Greyscale
.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Manni Li on 1/11/2021.
The application has been amended as follows: 
	Amend claim 1 as follows: add the word “the” before the word “same” so that the recitation is “…are not methyl at the same time.”.	

Amend claims 6 and 20 as follows: before the period add “; and R1 and R2 are not methyl at same time”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amendment to the specification is acknowledged.
	Applicant affidavit and Applicant arguments are considered below and deemed sufficient to overcome the rejections of record.  All rejections of record are withdrawn for the reasons set forth below.  
According to Applicant representative citing the instant affidavit, the ‘460 patent discloses a mixture.  The argument with respect to mixtures themselves is not persuasive or sufficient because a mixture is a series of compounds and any one compound could meet the limitations of the instant claims.  However, as pointed out by Applicant representative citing the instant affidavit at section 5 of the Gao declaration, the ‘460 patent lists amine mixtures as examples.  These examples lead to specific product mixture outputs, and the mixtures of these examples could be considered the closest species.  
	Examiner agrees that the listing of the possible reaction precursors is relevant because this would provide specific substitution patterns on the resulting product as species.  The ‘460 patent teaches mixed xylidines as a reactant.  There are 6 xylidine possibilities in a mixed xylidine (2,3; 2,4; 2,5; 2,6; 3,4; 3,5-xylidine).  Xylidine is the only reactant that could possibly lead to a product wherein R1 and R2 relative to the instant claims were both an alkyl group.  However, based on these reactants both R1 and R2 at best could be methyl and one would need to pick one of six isomers of a xylidine mixture -- 2,3-xylidine – to get overlapping positions of 
	In order to arrive at the instant claims, one skilled in the art would need to pick a specific example from the 19 examples of the ‘460 patent.  In Examiner’s opinion, the closest example is example 16 wherein mixed xylidines are mixed with aniline.  This is the only possible example that could produce a compound having a methyl group substituent in the R1 and R2 positions of the instant claims and no additional ring substitution due to the aniline.  One skilled in the art would then need to pick this specific compound out of a mixture having many potential products, then choose to a specific position on this specific compound, and then choose to extend the alkyl chain in this specific position.  There is no guidance to choose such a compound from a mixture, there is no guidance to choose example 16 out of 19, and there is no guidance to pick a specific position on the ring to extend the alkyl chain.  
Thus, these arguments and statements in the affidavit relating to this issue are persuasive and sufficient to overcome the rejection.
In addition, Applicant points to data showing superior results.  In the affidavit and argument, Applicant points to results in the specification showing unexpected/superior results.  According to Applicant the antidegradant compound and composition provide superior discoloration resistance as shown in the UV and Weathering Testing in Example 4 of the specification.

    PNG
    media_image2.png
    318
    673
    media_image2.png
    Greyscale
.
In examples, 2-10, and 12, compounds from the instant invention were used.  It is clear from the data that categorical improvements were achieved when compounds found in the instant claim scope were used.  Slight to no color change (1 to 0) was obtained when the instant compounds were used in the tests.  One could not have predicted such improvement as evidenced by the control example 1 (using 3.0 parts by mass of 6PPD) versus example 2 using 2.5 6PPD and 0.5 compound from this invention.  Small amounts of compounds from the instant invention lead to categorical improvements (4 to 1 for example).
In view of Applicant argument, Applicant affidavit, and the data in the specification, and after weighing all of the Graham factors including secondary considerations, the claims are deemed free of the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
	All claims allowed.    


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622